Exhibit 99.1 CORUS ENTERTAINMENT ANNOUNCES FISCAL 2 · Consolidated revenues up 8% and segment profit up 11% · Television specialty ad growth of 14% · Radio revenue growth of 5% led by Ontario, up 11% · Basic earnings per share from continuing operations of $0.34 for the quarter compared to $0.18 last year ($0.30 on an adjusted basis last year) TORONTO, April 14 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B) announced its second quarter financial results today. "Strong advertising and subscriber revenue growth continued in the second quarter. Coupled with our cost containment initiatives, we delivered double digit segment profit growth in both our Radio and Television divisions, demonstrating the power of operating leverage," said John Cassaday, President and CEO of Corus Entertainment. "We are also pleased with two major accomplishments subsequent to the quarter - exceeding our key milestone of 1 million paid pay television subscribers and the launch of OWN on March 1st." Financial Highlights (unaudited) Three months ended Six months ended (in thousands of Canadian dollars except per share amounts) February 28, February 28, 2011 2010 2011 2010 Revenues Radio 42,647 40,527 97,286 93,479 Television 148,429 136,973 315,946 288,228 191,076 177,500 413,232 381,707 Segment profit Radio 9,672 8,174 28,186 26,724 Television 59,017 53,204 137,117 120,272 Corporate (7,730) (6,328) (15,690) (11,991) 60,959 55,050 149,613 135,005 Net income from continuing operations 27,445 14,239 71,115 84,231 Basic earnings per share From continuing operations $ 0.34 $ 0.18 $ 0.87 $ 1.05 From discontinued operations $ 0.05 $ 0.00 $ 0.08 $ 0.05 $ 0.39 $ 0.18 $ 0.95 $ 1.10 Consolidated Results from Continuing Operations Consolidated revenues for the three months ended February 28, 2011 were $191.1 million, up 8% from $177.5 million last year. Consolidated segment profit was $61.0 million, up 11% from $55.1 million last year. Net income for the quarter was $27.4 million ($0.34 basic and $0.33 diluted), compared to $14.2 million ($0.18 basic and diluted) last year. Net income for the prior year includes a debt refinancing cost of $14.3 million. Removing the impact of this item results in an adjusted second quarter basic earnings per share of $0.30 in the prior year. Consolidated revenues for the six months ended February 28, 2011 were $413.2 million, up 8% from $381.7 million last year. Consolidated segment profit was $149.6 million, up 11% from $135.0 million last year. Net income for the six month period was $71.1 million ($0.87 basic and diluted), compared to a net income of $84.2 million ($1.05 basic and $1.03 diluted) last year. Net income for the six month period for the prior year includes a debt refinancing cost of $14.3 million, a $14.0 million reversal of a disputed regulatory fee accrual and a $14.2 million recovery due to income tax rate changes. Removing the impact of these items results in an adjusted six month basic earnings per share of $0.88 in the prior year. Operational Results - Highlights Radio · Segment revenues increased 5% in the second quarter and 4% year-to-date · Segment profit increased 18% in the second quarter and 5% year-to-date · Revenues for the quarter increased 11% in Ontario and remained flat in the West Television · Segment revenues increased 8% in the second quarter and 10% year-to-date · Segment profit increased 11% in the second quarter and 14% year-to-date · Specialty advertising revenues increased 14% in the second quarter and 15% year-to-date · Subscriber revenues increased 6% in the second quarter and 8% year-to-date · Movie Central finished the quarter with 989,000 subscribers, up 2% from the second quarter of 2010 (as at March 31, 2011, exceeded 1 million subscribers) Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, television broadcasting, children's book publishing and children's animation. The Company's multimedia entertainment brands include YTV, Treehouse, Nickelodeon (Canada), W Network, OWN: Oprah Winfrey Network (Canada), CosmoTV, Sundance Channel (Canada), Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW AM 980, 99.3 The FOX, Country 105, 630 CHED, Q107, and 102.1 the Edge. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto Stock Exchange (CJR.B). Experience Corus on the web at www.corusent.com. The unaudited consolidated financial statements and accompanying notes for the three months ended February 28, 2011 and Management's Discussion and Analysis are available on the Company's website at www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for April 14, 2011 at 9:00 a.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1.800.678.2887 and for local/international callers is 416.641.6653. PowerPoint slides for the call will be posted at 8:45 a.m. ET on April 14, 2011 and can be found on the Corus Entertainment website at www.corusent.com in the Investor Relations section. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business; and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. CORUS ENTERTAINMENT INC. CONSOLIDATED BALANCE SHEETS (unaudited) As at February 28, As at August 31, (in thousands of Canadian dollars) 2011 2010 ASSETS Current Cash and cash equivalents 56,478 7,969 Accounts receivable 187,286 161,645 Income tax recoverable - 1,781 Prepaid expenses and other 11,634 17,040 Program and film rights 146,186 159,526 Future tax asset 5,758 6,129 Current assets of discontinued operations - 14,951 Total current assets 407,342 369,041 Tax credits receivable 43,948 39,597 Investments and other assets 27,761 22,595 Property, plant and equipment 170,694 147,905 Program and film rights 108,306 88,484 Film investments 94,919 100,454 Broadcast licenses 541,248 541,248 Goodwill 671,827 671,827 Long-term assets of discontinued operations - 78,104 2,066,045 2,059,255 LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities 212,163 193,342 Income taxes payable 4,754 336 Current liabilities of discontinued operations - 9,744 Total current liabilities 216,917 203,422 Long-term debt 648,587 691,891 Other long-term liabilities 79,068 88,003 Future tax liability 91,086 89,651 Long-term liabilities of discontinued operations - 12,285 Total liabilities 1,035,658 1,085,252 Non-controlling interest 17,517 18,055 SHAREHOLDERS' EQUITY Share capital 869,622 856,655 Contributed surplus 10,274 11,780 Retained earnings 145,915 98,669 Accumulated other comprehensive income (12,941) (11,156) Total shareholders' equity 1,012,870 955,948 2,066,045 2,059,255 CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF INCOME Three months ended Six months ended (unaudited) February 28, February 28, (in thousands of Canadian dollars except per share amounts) 2011 2010 2011 2010 Revenues 191,076 177,500 413,232 381,707 Direct cost of sales, general and administrative expenses 130,117 122,450 263,619 246,702 Depreciation 6,053 4,745 12,161 8,649 Interest expense 15,681 10,475 31,190 19,547 Disputed regulatory fees - - - (14,015) Debt refinancing - 14,256 - 14,256 Restructuring - - 2,249 - Other expense (income), net (1,125) 3,141 (1,242) 1,367 Income from continuing operations before income taxes and non-controlling interest 40,350 22,433 105,201 Income tax expense 10,897 6,864 30,312 18,462 Non-controlling interest 2,008 1,330 3,828 2,508 Net income for the period from continuing operations 27,445 14,239 71,115 84,231 Net income for the period from discontinued operations 4,192 364 6,743 4,280 Net income for the period 31,637 14,603 77,858 88,511 Basic earnings per share From continuing operations $ 0.34 $ 0.18 $ 0.87 $ 1.05 From discontinued operations $ 0.05 $ 0.00 $ 0.08 $ 0.05 $ 0.39 $ 0.18 $ 0.95 $ 1.10 Diluted earnings per share From continuing operations $ 0.33 $ 0.18 $ 0.87 $ 1.03 From discontinued operations $ 0.05 $ 0.00 $ 0.08 $ 0.05 $ 0.38 $ 0.18 $ 0.95 $ 1.08 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended Six months ended (unaudited) February 28, February 28, (in thousands of Canadian dollars except per share amounts) 2011 2010 2011 2010 Net income for the period 31,637 14,603 77,858 88,511 Other comprehensive income (loss), net of tax Unrealized foreign currency translation adjustment (1,108) (79) (1,861) (524) Unrealized change in fair value of available-for-sale investments, net of tax (27) 76 12 Unrealized change in fair value of cash flow hedges, net of tax - 1,985 - 3,431 Recognition of change in fair value of cash flow hedge in net income, net of tax - 9,244 - 9,244 (1,203) 11,123 (1,785) 12,163 Comprehensive income for the period 30,434 25,726 76,073 100,674 CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Three months ended Six months ended (unaudited) February 28, February 28, (in thousands of Canadian dollars) 2011 2010 2011 2010 Share capital Balance, beginning of period 861,183 842,340 856,655 840,602 Issuance of shares under stock option plan 4,988 3,329 7,911 4,731 Other 3,451 1,078 5,056 1,414 Balance, end of period 869,622 846,747 869,622 846,747 Contributed surplus Balance, beginning of period 11,392 14,394 11,780 17,303 Stock-based compensation 289 954 522 1,853 Settlement and modification of long-term incentive plan - - - (3,473) Exercise of stock options (1,407) (171) (2,028) (506) Balance, end of period 10,274 15,177 10,274 15,177 Retained earnings Balance, beginning of period 129,632 82,271 98,669 20,380 Net income for the period 31,637 14,603 77,858 88,511 Dividends (15,354) (12,089) (30,612) (24,106) Balance, end of period 145,915 84,785 145,915 84,785 Accumulated other comprehensive loss Balance, beginning of period (11,738) (22,967) (11,156) (24,007) Other comprehensive income (loss), net of tax (1,203) 11,123 (1,785) 12,163 Balance, end of period (12,941) (11,844) (12,941) (11,844) CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Six months ended (unaudited) February 28, February 28, (in thousands of Canadian dollars) 2011 2010 2011 2010 OPERATING ACTIVITIES Net income for the period 31,637 14,603 77,858 88,511 Earnings from discontinued operations (4,192) (364) (6,743) (4,280) Add (deduct) non-cash items: Depreciation 6,053 4,745 12,161 8,649 Amortization of program rights 43,152 41,404 85,227 83,073 Amortization of film investments 11,189 9,609 22,111 15,142 Future income taxes 778 1,828 824 (13,852) Non-controlling interest 2,008 1,330 3,828 2,508 Stock option expense 289 3,126 522 3,330 Imputed interest 2,484 1,772 5,084 3,468 Debt refinancing - 14,256 - 14,256 Other (1,327) (297) (1,594) (388) Net change in non-cash working capitalbalances related to operations 17,972 17,848 (13,792) 1,325 Payment of program and film rights (34,975) (42,663) (73,128) (84,273) Net additions to film investments (11,270) (15,036) (33,120) (32,997) Cash provided by operating activities fromcontinuing operations 63,798 52,161 79,238 84,472 Cash provided by (used in) operating activities from discontinued operations (2,546) 373 (2,542) 389 Cash provided by operating activities 61,252 52,534 76,696 84,861 INVESTING ACTIVITIES Additions to property, plant and equipment (13,952) (23,421) (27,215) (29,506) Business combinations - - - (36,000) Net cash flows for investments and other assets (3,382) 1,773 (4,267) 2,864 Decrease in public benefits associated with acquisitions (357) (240) (582) (478) Cash used in investing activities from continuing operations (17,691) (21,888) (32,064) (63,120) Cash provided by (used in) investing activities from discontinued operations 75,000 (371) 74,996 (392) Cash provided by (used in) investing activities 57,309 (22,259) 42,932 (63,512) FINANCING ACTIVITIES Decrease in bank loans (74,956) (469,566) (44,764) (429,681) Issuance of senior unsecured guaranteed notes - 500,000 - 500,000 Financing and swap termination fees - (30,997) - (30,997) Issuance of shares under stock option plan 3,581 3,158 5,884 4,225 Dividends paid (11,958) (10,973) (23,549) (22,647) Dividend paid to non-controlling interest (160) (5,400) (4,366) (9,260) Other (2,144) - (4,324) (3,444) Cash provided by (used in) financing activities from continuing operations (85,637) (13,778) (71,119) 8,196 Cash provided by financing activities from discontinued operations - Cash provided by (used in) financing activities (85,637) (13,778) (71,119) 8,196 Net change in cash and cash equivalents during the period from continuing operations (39,530) 16,495 (23,945) 29,548 Net change in cash and cash equivalents during the period from discontinued operations 72,454 2 72,454) (3) Net change in cash and cash equivalentsduring the period 32,924 16,497 48,509 29,545 Cash and cash equivalents, beginning of period 23,554 23,970 7,969 10,922 Cash and cash equivalents, end of period 56,478 40,467 56,478 40,467 CORUS ENTERTAINMENT INC. BUSINESS SEGMENT INFORMATION (unaudited) (in thousands of Canadian dollars except per share amounts) Three months ended February 28, 2011 Radio Television Corporate Consolidated Revenues 42,647 148,429 - 191,076 Direct cost of sales, general and administrative expenses 32,975 89,412 7,730 130,117 Segment profit (loss) 9,672 59,017 (7,730) 60,959 Depreciation 738 816 4,499 6,053 Interest expense 966 6,129 8,586 15,681 Other expense (income), net (514) (1,585) 974 (1,125) Income (loss) before income taxes and non-controlling interest 8,482 53,657 (21,789) 40,350 Three months ended February 28, 2010 Radio Television Corporate Consolidated Revenues 40,527 136,973 - 177,500 Direct cost of sales, general and administrative expenses 32,353 83,769 6,328 122,450 Segment profit (loss) 8,174 53,204 (6,328) 55,050 Depreciation 1,020 1,871 1,854 4,745 Interest expense 1,034 1,180 8,261 10,475 Debt refinancing - - 14,256 14,256 Other expense (income), net - 560 2,581 3,141 Income (loss) before income taxes and non- controlling interest 6,120 49,593 (33,280) 22,433 Six months ended February 28, 2011 Radio Television Corporate Consolidated Revenues 97,286 315,946 - 413,232 Direct cost of sales, general and administrative expenses 69,100 178,829 15,690 263,619 Segment profit (loss) 28,186 137,117 (15,690) 149,613 Depreciation 1,496 2,519 8,146 12,161 Interest expense 2,472 12,277 16,441 31,190 Restructuring charges 671 3 1,575 2,249 Other expense (income), net (494) (2,218) 1,470 (1,242) Income (loss) before income taxes and non- controlling interest 24,041 124,536 (43,322) 105,255 Six months ended February 28, 2010 Radio Television Corporate Consolidated Revenues 93,479 288,228 - 381,707 Direct cost of sales, general and administrative expenses 66,755 167,956 11,991 246,702 Segment profit (loss) 26,724 120,272 (11,991) 135,005 Depreciation 2,078 3,777 2,794 8,649 Interest expense 2,146 2,355 15,046 19,547 Disputed regulatory fees (6,722) (7,293) - (14,015) Debt refinancing - - 14,256 14,256 Other expense (income), net 101 (693) 1,959 1,367 Income (loss) before income taxes and non- controlling interest 29,121 122,126 (46,046) 105,201 Revenues by segment Three months ended Six months ended February 28, February 28, 2011 2010 2011 2010 Radio West 19,737 19,846 45,802 46,078 Ontario 22,910 20,681 51,484 47,401 42,647 40,527 97,286 93,479 Television Kids 64,813 56,145 142,826 124,644 Specialty and Pay 83,616 80,828 173,120 163,584 148,429 136,973 315,946 288,228 Segment profit Three months ended Six months ended February 28, February 28, 2011 2010 2011 2010 Radio West 4,610 5,054 13,608 14,754 Ontario 5,062 3,120 14,578 11,970 9,672 8,174 28,186 26,724 Television Kids 22,936 22,257 64,362 55,566 Specialty and Pay 36,081 30,947 72,755 64,706 59,017 53,204 137,117 120,272 Revenues by type Three months ended Six months ended February 28, February 28, 2011 2010 2011 2010 Advertising 82,179 77,373 202,499 188,483 Subscriber fees 75,599 71,478 149,361 138,897 Other 33,298 28,649 61,372 54,327 191,076 177,500 413,232 381,707 For further information: John Cassaday Tom Peddie Sally Tindal President and Chief Executive Officer Executive Vice President and Chief Director, Communications Corus Entertainment Inc. Financial Officer Corus Entertainment Inc. 416.479.6018 Corus Entertainment Inc. 416.479.6107 416.479.6080 CO: Corus Entertainment Inc. CNW 07:00e 14-APR-11
